Appellant, board of supervisors of Prentiss county, instituted this proceeding in the chancery court of that county under the bond validation statute, chapter 28, Laws 1917 (Hemingway's Code Supp. Ann. Code, sections 3812a-3812e, inclusive), for the purpose of validating the bonds of a road district of said county organized under chapter 277 of the Laws of 1920 (Hemingway's Code Supp. sections 7158 to 7178c, inclusive). Appellees, taxpayers of the road district, filed objections to the validation of the bonds. The trial court rendered a decree holding that the bonds were invalid. From that decree appellant prosecutes this appeal.
The following is deemed a sufficient statement of the case to present the questions involved: The road bonds were sought to be issued under chapter 277 of the Laws of 1920 (Hemingway's Code Supp. sections 7158 to 7178c, inclusive). Appellant entered an order directing an election in the territory forming the district for the purpose of determining whether the bonds should be issued. In *Page 440 
that order it was recited that there were one hundred eighty qualified electors residing in the district. The election was held resulting in a vote of one hundred forty-nine for the bond issue and one hundred twelve against it. Thereupon appellant entered an order providing for the issuance of the bonds.
The grounds urged by appellees why the bonds in question are invalid are as follows: That section 32, township 5, range 9, was left out of the road district, notwithstanding said section was bounded on three sides by parts of said road district, and on the other side by another road district, there being no natural boundaries separating said section of land from the balance of the district. That the record shows that the election held did not carry in favor of the issuance of the bonds for the reason that in its order directing the election appellant found there were only one hundred eighty qualified electors residing in the district, while the return of the election commissioners showed a vote of one hundred forty-nine for the issuance of the bonds and one hundred twelve against their issuance, making a total of two hundred sixty-one. That appellant by resolution provided that the bonds be in denominations of one thousand dollars, which was unauthorized by law.
We will consider the questions in the order above stated.
The chancellor based his decree upon appellant's action in excluding from the road district section 32, township 5, range 9. In an opinion in the record by the chancellor upon which the decree of the court was based, it is stated that the exclusion of this territory under the circumstances and surroundings was unreasonable and unjust. The cause was tried on appellee's objections and the record of the proceedings before the board of supervisors organizing the road district and providing for the issuance of bonds, and agreed facts in writing by the parties. In the latter it was stipulated by the parties, among other things, that — "There was no natural *Page 441 
obstable, barrier or other topographical condition which cut section 32, township 5, range 9, off from sections 21-23 in the same township and range, or other parts of the road district, and that the south line of section 32 is the northern boundary of another road district being the fourth good roads district of Prentiss county."
And, further, that in the leaving out of the district section 32, no wrong was sought to be done by appellant, but, on the contrary, it was left out by oversight of the draftsmen of the proceedings before appellant board.
Can this question be inquired into a proceeding under the validation statute, chapter 28, Laws of 1917 (Hemingway's Code Supp. sections 3812a-3812e, inclusive)? We are of the opinion that it cannot. That statute was enacted for the purpose of authorizing the chancery courts to review the validity of bond issues by counties, municipalities, school districts, road districts, drainage districts, sea wall districts, or any other political subdivision of the state authorized to issue bonds, for the purpose of determining whether under the proceedings had the bonds are valid. It is true the statute provides that at the hearing of the objections of taxpayers the chancery court may admit additional evidence touching the validity of the bonds proposed to be issued. In other words, that the court is not confined in its inquiry alone to the record proceedings theretofore had providing for the issuance of the bonds, but may hear other evidence touching the validity of the bonds. The statute does not mean, however, that the chancery court is authorized to review in all respects the discretion and judgment of the municipal body issuing the bonds. It is only those orders and judgments which affect the validity of the bonds. As to all others the action of the issuing board or authority is final and conclusive. The question always under the statute is whether or not the proposed bonds are legal or illegal, as appears from the face of the proceedings and any additional testimony *Page 442 
admitted by the court. The district for which the bonds are being issued may be unwisely and unjustly organized. The authority issuing the bonds may make errors and mistakes of judgment, and still the bonds may be valid. It is only such judgments, orders, and resolutions of the issuing authority which render the bonds invalid that the chancery court has the authority to overturn and set aside. For all other errors of judgment, aggrieved taxpayers have the right of appeal to the circuit court.
It is argued that the bonds are illegal because they were not voted by a majority of the qualified electors of the road district. This objection is based on the fact that appellant recited in its order for the election that there were only one hundred eighty qualified electors in the road district, while the return of the election commissioners showed a vote of one hundred forty-nine for the bond issue and one hundred twelve against it. Appellee's position is that the recital in the order providing for the election that there were only one hundred eighty qualified electors in the district was an adjudication of that question and was final and conclusive, and that there being one hundred twelve votes against the bond issue (which was more than half of one hundred eighty), therefore a majority of the votes were against the issuance of the bonds. In other words, appellees contend that the proceedings before appellant board leading up to the bond issue show on their face that the bonds were not voted by a majority of the qualified electors of the district and that the bonds are therefore void. Some time intervened between appellant's order providing for the election and the election itself. During that space of time the registration of a considerable number of voters may have matured. The order reciting that there were only one hundred eighty qualified electors in the district was for the purpose of ascertaining whether the initial petition for the issuance of the bonds was signed by the number required by the statute. In determining *Page 443 
that question the names of qualified electors in the district may have been excepted from the count on information that they had ceased to reside in the district, when in truth and in fact they had not. There is no evidence that appellant in the ordering of the election and in determining of the result was guilty of bad faith, or fraud. There is not necessarily any inconsistency in the finding of appellant that there were only one hundred eighty qualified electors in the district when the election was ordered, and two hundred sixty-one when the election was held. The order providing for the election finding that there were only one hundred eighty qualified electors in the district was not an adjudication of that fact in so far as it affected the number of qualified electors entitled to vote. It was an adjudication of that fact for the purpose alone of ascertaining whether the required number had signed the petition for the issuance of the bonds as required by the statute.
Another objection is that the bonds are void because they were ordered issued in denominations of one thousand dollars instead of in sums of one hundred dollars and five hundred dollars, as provided in section 4 of chapter 277 of the Laws of 1920 (section 7161, Hemingway's Code Supplement). The bonds were issued under chapter 277 of the Laws of 1920 (Hemingway's Code Supplement, sections 7158 to 7178c, inclusive), as supplemented by chapter 207, Laws 1920 (Hemingway's Code Supplement, sections 6662f-6662j, inclusive). The latter statute (section 6662h) provides that the bonds shall not bear a greater rate of interest than six per cent per annum, payable semiannually, thedenominations, form and place of payment to be fixed in the resolution of the board of supervisors." (Italics ours.) Appellees argue that the former statute as to the denominations of the bonds applies, and not the latter. The provisions in the two statutes with reference to the denomination of the bonds are in conflict. One fixes the denomination of the bonds, while the other expressly *Page 444 
gives that power to the issuing board. Chapter 207 of the Laws of 1920, being the later act, must control over chapter 277 of the Laws of 1920, although they were both enacted at the same session of the legislature. Bacot v. Board of Supervisors of HindsCo., 124 Miss. 231, 86 So. 765; Rosenstock v. WashingtonCo., 123 Miss. 175, 85 So. 91. It follows from these views that the decree of the chancellor is reversed, and final decree will be entered here validating the bonds.
Reversed and judgment here.